Citation Nr: 0828363	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for dysthymic 
disorder for the period beginning on September 10, 2002 and 
ending on January 31, 2006, during which the disorder is 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's blood 
pressure was never measured to meet or exceed a diastolic 
blood pressure reading of 110 or a systolic blood pressure 
reading of 200.

2.  For the entire period on appeal, the veteran's dysthymic 
disorder was manifested by some occupational and social 
impairment as a result of depressed mood, anxiety, some panic 
attacks, sleep impairment, and mild memory loss but the 
evidence does not indicate that her symptoms resulted in 
reduced reliability or productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code (DC) 7101 (2007).

2.  The criteria for a rating in excess of 30 percent for 
dysthymic disorder for the period beginning on September 10, 
2002 and ending on January 31, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.104, DC 9433 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that she had actual knowledge of the 
rating element of the claim.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

Finally, with regards to the hypertension claim alone, the 
veteran was provided with notice as required by Vazquez-
Flores in a May 2008 letter.  This letter informed the 
veteran to submit evidence showing the effect that the 
worsening or increase in disability has on employment and 
daily life.  It also described the criteria in the applicable 
DC required for an increased rating and suggested examples of 
the types of medical and lay evidence that may be submitted 
to establish entitlement to increased compensation.

The Board acknowledges that while the above letter meets the 
requirements of Vazquez-Flores, it is not sufficient as to 
timing as no supplemental statement of the case followed its 
issuance after the initial decision on appeal.  Therefore a 
presumption of prejudice is created as to timing of 
notification.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support her claim in the prior correspondence.  
Specifically, the March 2006 letter indicated the need to 
submit evidence which showed the disability's impact on 
employment and the December 2005 statement of the case 
contained the exact language from the applicable DC at issue.  
Based on the above, the notice timing deficiency does not 
affect the essential fairness of the adjudication of the 
claim for an increased rating for hypertension.  Therefore, 
the presumption of prejudice is rebutted.  For this reason, 
no further development is required regarding the duty to 
notify as to the claim for increased rating for hypertension.

With regards to the claim for an increased rating for 
dysthymic disorder, she was not provided with a specific 
letter outlining the requirements of Vazquez-Flores and the 
Board acknowledges that the VCAA letter sent to the veteran 
in January 2004 does not meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support her claim.  
Specifically, the veteran was notified of the need to submit 
evidence of the impact of her dysthymic disorder on her work 
and the December 2005 statement of the case included the 
specific rating criteria for psychological disabilities.  
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support her claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, the veteran 
repeatedly identified problems or lack of problems associated 
with her work as a result of her disorder and specifically 
discussed this in her February 2006 VA Form 9.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, a VA examination to determine the severity of the 
veteran's disabilities, and private medical records indicated 
by the veteran to be relevant to the claim.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Hypertension
The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.104 DC 7101 for hypertensive vascular disease.  
The next higher rating of 20 percent is warranted where the 
veteran displays either 1) diastolic pressure predominantly 
110 or more, or 2) systolic pressure predominantly 200 or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. note (1).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

Here, the veteran's blood pressure was measured at VA 
examinations and regular VA treatment appointments.  During 
the period on appeal, the first blood pressure measurements 
were taken at a March 2004 VA examination.  The three 
measurements of 160/83 (sitting), 145/82 (standing), and 
149/79 (supine) were taken in varying positions to get the 
most accurate results.  Since that time, the veteran's blood 
pressure was measured at VA treatment appointments in May 
2006, February 2007 (3 readings), and October 2007.  The 
blood pressure readings for those dates were, respectively, 
143/74; 143/70, 140/86, 146/77; and 156/71.

From those readings, at no time was the veteran's diastolic 
pressure more than 110 and at no time was the veteran's 
systolic pressure more than 200.  As a result, the veteran's 
hypertension does not more nearly approximate a rating in 
excess of 10 percent and the veteran's claim must be denied.

Dysthymic Disorder
The veteran is rated as 30 percent disabled for her dysthymic 
disorder under 38 C.F.R. § 4.130 DC 9499-9433 for the period 
beginning on September 10, 2002 (one year prior to the 
veteran's claim for increased rating submitted on September 
10, 2003) to January 31, 2006 (the effective date of the 
veteran's 100 percent disability rating for this disability 
which was granted in a June 2006 rating decision).

Dysthymic disorders are rated under DC 9433 which refers back 
to the General Rating Formula for Mental Disorders.  Under 
that rating formula, the next higher rating of 50 percent is 
warranted where the veteran's dysthymic disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In addition, in evaluating psychiatric disabilities VA has 
adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association.  See 38 C.F.R. §§ 4.125, 4.130.  Under DSM-IV, a 
Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).

A GAF Score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40  denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (Manual).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the Manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

Here, the evidence regarding the time period on appeal 
includes private treatment records and a VA examination.  The 
veteran is noted to have been hospitalized with regards to 
her psychiatric condition in June 2002, prior to the period 
on appeal.  While the veteran's symptoms included 
hallucinations, depressed mood, problems with memory, 
concentration, and anxiety, and suicidal thoughts at 
admission on June 3, 2002, her symptoms were greatly lessened 
at discharge on June 7, 2002.  

The discharge summary noted that the veteran's affect was 
slightly constricted although she was noted to have much more 
normal range as compared to admission.  She remained 
generally hypoactive.  Her thought processes were logical and 
goal-directed.  She was oriented times three with cognition 
appearing to be grossly intact.  She denied any audiovisual 
hallucinations or delusions.  She also denied any suicidal or 
homicidal ideation, plan, or intent.  Her insight was fair 
and judgment was adequate.  She was diagnosed as having 
recurrent major depression, panic disorder with agoraphobia 
and post-traumatic stress disorder (PTSD).  She was assigned 
a GAF score of 50 (the highest score in the past year was 
66).  GAF scores of 41-50 are indicative of serious symptoms.  
Therefore, a GAF score of 50 is the highest possible given 
for serious symptoms.  Serious symptoms are noted to include 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, having no friends, and being unable to keep a 
job.

From June 2002 through July 2003, the veteran was seen by a 
private counselor and those records have been made a part of 
the claims file.  These records indicate ongoing symptoms of 
depressed mood, sleeping problems, a slightly flat affect, 
and anxiety.  She denied suicidal ideation at each visit.  
She regularly reported having some job stress.

A private physician submitted a letter dated January 2003 
which indicates that the veteran had, inter alia, PTSD, 
memory disturbance, major depression, and panic disorder with 
agoraphobia.  The physician stated that the totality of her 
physical and mental problems was causing difficulties in her 
daily functioning, including work.  

A second letter from a private therapist was submitted in 
March 2004.  This letter indicated that the veteran had PTSD 
and major depressive disorder and was first seen in July 2002 
for weekly treatment.  The veteran was reported to have 
complained of flashbacks and depression, and had numerous 
physical ailments which compounded her mental disorders.

The veteran underwent a VA examination in April 2004.  At 
that time the veteran was diagnosed as having dysthymic 
disorder by history with a GAF of 60.  GAF scores of 51-60 
indicate moderate symptoms and the GAF score given is noted 
to be the highest possible under this level of moderate 
symptoms.  This level of GAF score is defined by moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning (i.e. flat affect and circumstantial 
speech, occasional panic attacks, few friends, conflicts with 
peers or co-workers). At the examination, the veteran 
complained of problems sleeping, paranoia, and difficulty in 
crowds.  She was noted to be in no acute distress and her 
affect was appropriate and unconstricted.  She reported being 
employed but having problems with social withdrawal.  Her 
mood was noted to appear to be within normal limits and she 
was alert, oriented, relevant, and coherent.  The examiner 
specifically noted that there were no signs of psychosis and 
that she did not exhibit suicidal or homicidal ideation 
despite her responses being vague, rambling, or ambiguous at 
times.

While the veteran had a history of hospitalization and more 
intense symptomatology related to her variety of mental 
conditions prior to the period on appeal, the medical 
evidence for the period on appeal fails to more nearly 
approximate the criteria necessary for a higher rating.  The 
medical evidence reveals that she has some occupational and 
social impairment as a result of depressed mood, anxiety, 
some panic attacks, sleep impairment, and mild memory loss 
but that she was generally functioning satisfactorily during 
the period on appeal.  These symptoms more nearly approximate 
the criteria necessary to meet the veteran's 30 percent 
disability rating rather than the criteria for a higher 
rating.

Specifically, while the veteran's affect was noted to be 
slightly flat at her treatment sessions in 2002 and 2003, her 
affect upon examination in April 2004 was noted to be 
appropriate and unconstricted.  Her speech was noted to be 
relevant and coherent at the April 2004 VA examination, 
although they were noted to be somewhat vague or rambling and 
ambiguous at times.  Her speech was never characterized as 
circumstantial, circumlocutory, or stereotyped.  

The veteran was repeatedly diagnosed with panic disorders and 
complained of an unspecified number of panic attacks at the 
April 2004 examination.  While she was diagnosed as having a 
panic disorder with agoraphobia in the January 2003 private 
physician's letter, it is unclear from the letter as to what 
time frame that diagnosis comes from and no such diagnosis is 
made in the remaining medical evidence for the period on 
appeal and is notably absent from the April 2004 examination 
despite her complaints of panic attacks.  It is noted that 
while she did complain of a history of panic attacks, no 
current psychosis was found on this examination.

The January 2003 letter also referenced the veteran as having 
memory disturbance.  However, this is not elaborated upon to 
determine the level of memory disturbance and it is notably 
absent from the remaining medical evidence and once again it 
is not certain as to what time frame the physician is 
referring to as she was noted to have had memory problems 
prior to her hospitalization in June 2002 but not thereafter.  
At her discharge in June 2002, her thought processes were 
logical and goal-directed.  She was oriented times three with 
cognition appearing to be grossly intact.  She denied any 
audiovisual hallucinations or delusions.  She also denied any 
suicidal or homicidal ideation, plan, or intent.  Her insight 
was fair and judgment was adequate.  These statements 
regarding her judgment and thinking are portrayed throughout 
the latter dated medical evidence for the period on appeal.  
Also, the private treatment records indicate repeated denials 
of suicidal or homicidal thoughts despite some anxiety.  
Later, in April 2004, the VA examiner said that her mood was 
within normal limits and she was alert, oriented, relevant, 
and coherent.  Finally, there is no evidence of difficulty in 
relationships other than her reports of generally separating 
herself from social situations.

Without further evidence of occupational and social 
impairment productive of reduced reliability and productivity 
due to such severe symptoms as those listed in the General 
Rating Formula for Mental Disorders, the veteran does not 
meet the criteria for a rating in excess of 30 percent for 
the period on appeal.

In addition, the Board has considered the veteran's 
statements regarding this issue.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determination, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
and the veteran's subjective complaints of increased 
disabilities.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that her 
service-connected disabilities on appeal have necessitated 
frequent periods of hospitalization during the period on 
appeal.  While it can be argued that the veteran's 
disabilities on appeal have interfered with her 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 30 percent for dysthymic disorder for 
the period beginning on September 10, 2002 and ending on 
January 31, 2006 is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


